EXHIBIT 10.30

PNM RESOURCES, INC.
2005 OFFICER INCENTIVE PLAN
Amended (August 2, 2005)

INTRODUCTION

This document serves as a comprehensive single source of information about the
PNM Resources, Inc. Officer Incentive Plan (the "Plan").  It describes the
objectives of the Plan, its various elements, and how they function.  If you
have questions that are not addressed by this document, please direct them to
the Compensation Department.

PLAN OBJECTIVES

The Plan is designed to motivate and reward participants for achieving and
exceeding annual company, business unit and individual goals, and the
company-wide earnings per share ("EPS") goal.

EFFECTIVE DATES

The Plan is effective from January 1, 2005 through December 31, 2005 (the "Plan
Year").  Management reserves the right, however, to adjust, amend or suspend the
Plan at its discretion during the Plan Year, with the approval of the Human
Resources and Compensation Committee (the "Committee") of the Board of Directors
(the "Board").

ADMINISTRATION

 * Plan Year Goals

Individual goal sets (e.g. combined company, business unit, and individual) will
be established for each Officer.  After considering the recommendations of
management, the Committee will approve the company-wide EPS goals against which
performance will be measured for the Plan Year. 

 * Incentive Award Approvals and Payout Timing

Shortly after the end of the Plan Year, the Committee or the Board will, in its
sole discretion, determine the final performance results which will be used to
calculate awards, if any.  Awards will be distributed by check to eligible
participants following such approval during the first quarter following the end
of the Plan Year.

ETHICS

The purpose of the Plan is to fairly reward performance achievement.  Any
employee who manipulates or attempts to manipulate the Plan for personal gain at
the expense of customers, other employees or company objectives will be subject
to appropriate disciplinary action, up to and including termination of
employment.

ELIGIBILITY

All officers are eligible to participate in the Plan.  For purposes of this
Plan, officer means any employee of the company with the title of Chief
Executive Officer, President, Executive Vice President, Senior Vice President or
Vice President.

1

--------------------------------------------------------------------------------


 * Pro Rata Awards for Partial Service Periods

Pro rata awards for the number of months actively employed at each eligibility
level during the Plan Year will be paid to the following participants at the
time awards are paid to all participants:  (Note: Any month in which a
participant is actively on the payroll for at least one day will count as a full
month.)

-       Participants who are newly hired during the Plan Year.

-       Participants who are promoted, transferred or demoted during the Plan
Year.

-       Participants who are on leave of absence for any full months during the
Plan Year. 

-      Participants who are impacted or leave the company due to retirement or
disability during the Plan Year.  (Note: For purposes of the Plan, "retirement"
means termination of employment with the company and all affiliates after the
employee has attained: (1) age forty-five and twenty years of service; (2) age
fifty-five and ten years of service; (3) the age at which the early distribution
penalty of Section 72(t) of the Internal Revenue Code no longer applies and five
years of service; or (4) any age and thirty years of service.)

-      Participants who die during the Plan Year, in which case the award will
be paid to the spouse of a married participant or the legal representative of an
unmarried participant.

 * Forfeiture of Awards

Any participant who terminates employment on or before awards are distributed
for the Plan Year for any reason other than death, impaction or retirement
(e.g., voluntary separation, termination for performance or misconduct - even if
the terminated participant elects to take retirement) will not be eligible for
payment of an award.

 * Provisions for a Change in Control

Please refer to the PNM Resources, Inc. Officer Retention Plan for additional
information.

 * Eligible Base for Incentive Purposes

For the purpose of incentive calculations, the applicable salary grade midpoint
is the participant's salary grade midpoint effective December 31 of the Plan
Year unless the participant has been demoted during the Plan Year.  In this
event, the participant's salary grade midpoint may be prorated based on the
period of time worked at each level.


AWARD DETERMINATION

Awards may be earned for performance that provides additional value to our
shareholders.  The incremental performance needed to fund awards is taken into
consideration in establishing performance thresholds and goals under the Plan.

 * Performance Thresholds

In order to be eligible for incentive awards, the following performance
threshold must be met for 2005 (Individual Award):

-      Overall combined company, business unit, and individual goal performance
that at least achieves the threshold performance level.  If this performance
threshold is not met, no award will be paid for the Plan Year.

2

--------------------------------------------------------------------------------


In order to be eligible for the award enhancement, the following performance
threshold must be met for 2005:

-       Company-wide EPS of $1.55 or more.  If this performance threshold is not
met, no award enhancement will be applied. 

 * Combined Company, Business Unit, and Individual Performance Award Opportunity

For the 2005 Plan Year, the combined company, business unit, and individual
performance (Individual Award) opportunities are as follows:


AWARD ELIGIBILITY LEVEL

Individual Goal Set

Threshold*

Stretch*

Optimal*

Vice-President

4.0%

7.0%

10.0%

Senior Vice-President

4.8%

8.4%

12.0%

Executive Vice-President

5.6%

9.8%

14.0%

Chairman, President, and CEO

11.2%

19.6%

28.0%

*  Award calculated as a percentage of salary grade midpoint

 * Earnings Per Share (EPS) Award Enhancement

For the 2005 Plan Year, the EPS award enhancement opportunities are as follows:


EPS THRESHOLD TARGET = $1.55


EPS = $1.55 TO $1.74


EPS OPTIMAL TARGET = $1.74

Individual Award is enhanced 1.04x

Workgroup Award is enhanced 1.04x to 5x using straight-line interpolation

Individual Award is enhanced a maximum of 5x

For this Plan, EPS is defined as net income related to running the business
(excluding certain extraordinary items or events that result in windfalls or
penalties which are not in keeping with the spirit of the Plan) divided by the
number of shares of PNM Resources, Inc. common stock outstanding.

 * Award Calculation

Combined company, business unit, and individual goal performance that meets or
exceeds the threshold target level will be eligible for an award.  The amount of
each participant's award is determined by the participant's eligibility level
and the level of combined company, business unit, and individual goal
performance in the "Combined Company, Business Unit, and Individual Performance
Award Opportunity" table above.

Company EPS performance that meets or exceeds the threshold target will serve as
an enhancement to the award paid for workgroup performance.  As identified in
the "EPS Award Enhancement" table above, the award enhancement will be a minimum
of 1.04x at the EPS threshold target, a maximum of 5x at the EPS optimal target,
and interpolated between the EPS threshold and optimal targets.

The resulting percent is multiplied by the participant's eligible salary grade
midpoint to determine the amount of the participant's award.

For Example:  Assume that overall workgroup results are at the optimal
performance level and company-wide EPS performance is $1.62.  A participant who
is eligible for an award at the Vice-President eligibility level would receive
an award of 25% of salary grade midpoint for the Plan Year.  That is, workgroup
optimal performance resulting in an award of 10%, which is then enhanced 2.5x
for EPS performance.  Assuming the participant's salary grade midpoint is
$160,000 the award would be $40,000  ($160,000 x 25.0%).

3